SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. ) Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box: / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) / / Definitive Proxy Statement / / Definitive Additional Materials / X / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM HIGH INCOME SECURITIES FUND PUTNAM MASTER INTERMEDIATE INCOME TRUST PUTNAM PREMIER INCOME TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) MEMORANDUM cont. Payment of Filing Fee (Check the appropriate box): / X / No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Fund Putnam High Income Securities Fund Proposals 1a Fixing the number of Trustees at 15. ○ For ○ Against ○ Abstain 1b.01 To elect Liaquat Ahamed as Trustee ○ For ○ Withhold 1b.02 To elect Ravi Akhoury as Trustee ○ For ○ Withhold 1b.03 To elect Jameson A. Baxter as Trustee ○ For ○ Withhold 1b.04 To elect Barbara M. Baumann as Trustee ○ For ○ Withhold 1b.05 To elect Charles B. Curtis as Trustee ○ For ○ Withhold 1b.06 To elect Robert J. Darretta as Trustee ○ For ○ Withhold 1b.07 To elect Katinka Domotorffy as Trustee ○ For ○ Withhold 1b.08 To elect John A. Hill as Trustee ○ For ○ Withhold 1b.09 To elect Paul L. Joskow as Trustee ○ For ○ Withhold 1b.10 To elect Elizabeth T. Kennan as Trustee ○ For ○ Withhold 1b.11 To elect Kenneth R. Leibler as Trustee ○ For ○ Withhold 1b.12 To elect Robert E. Patterson as Trustee ○ For ○ Withhold 1b.13 To elect George Putnam, III as Trustee ○ For ○ Withhold 1b.14 To elect Robert L. Reynolds as Trustee ○ For ○ Withhold 1b.15 To elect W. Thomas Stephens as Trustee ○ For ○ Withhold If you have questions regarding the voting process, please call 877-456-7881 © 2012 - Computershare . All Rights Reserved. Home • Contact Us • Security • Privacy Policy • Help Fund Putnam Master Intermediate Income Trust Proposals 1a Fixing the number of Trustees at 15. ○ For ○ Against ○ Abstain 1b.01 To elect Liaquat Ahamed as Trustee ○ For ○ Withhold 1b.02 To elect Ravi Akhoury as Trustee ○ For ○ Withhold 1b.03 To elect Jameson A. Baxter as Trustee ○ For ○ Withhold 1b.04 To elect Barbara M. Baumann as Trustee ○ For ○ Withhold 1b.05 To elect Charles B. Curtis as Trustee ○ For ○ Withhold 1b.06 To elect Robert J. Darretta as Trustee ○ For ○ Withhold 1b.07 To elect Katinka Domotorffy as Trustee ○ For ○ Withhold 1b.08 To elect John A. Hill as Trustee ○ For ○ Withhold 1b.09 To elect Paul L. Joskow as Trustee ○ For ○ Withhold 1b.10 To elect Elizabeth T. Kennan as Trustee ○ For ○ Withhold 1b.11 To elect Kenneth R. Leibler as Trustee ○ For ○ Withhold 1b.12 To elect Robert E. Patterson as Trustee ○ For ○ Withhold 1b.13 To elect George Putnam, III as Trustee ○ For ○ Withhold 1b.14 To elect Robert L. Reynolds as Trustee ○ For ○ Withhold 1b.15 To elect W. Thomas Stephens as Trustee ○ For ○ Withhold If you have questions regarding the voting process, please call 877-456-7881 © 2012 - Computershare . All Rights Reserved. Home • Contact Us • Security • Privacy Policy • Help Fund Putnam Premier Income Trust Proposals 1a Fixing the number of Trustees at 15. ○ For ○ Against ○ Abstain 1b.01 To elect Liaquat Ahamed as Trustee ○ For ○ Withhold 1b.02 To elect Ravi Akhoury as Trustee ○ For ○ Withhold 1b.03 To elect Jameson A. Baxter as Trustee ○ For ○ Withhold 1b.04 To elect Barbara M. Baumann as Trustee ○ For ○ Withhold 1b.05 To elect Charles B. Curtis as Trustee ○ For ○ Withhold 1b.06 To elect Robert J. Darretta as Trustee ○ For ○ Withhold 1b.07 To elect Katinka Domotorffy as Trustee ○ For ○ Withhold 1b.08 To elect John A. Hill as Trustee ○ For ○ Withhold 1b.09 To elect Paul L. Joskow as Trustee ○ For ○ Withhold 1b.10 To elect Elizabeth T. Kennan as Trustee ○ For ○ Withhold 1b.11 To elect Kenneth R. Leibler as Trustee ○ For ○ Withhold 1b.12 To elect Robert E. Patterson as Trustee ○ For ○ Withhold 1b.13 To elect George Putnam, III as Trustee ○ For ○ Withhold 1b.14 To elect Robert L. Reynolds as Trustee ○ For ○ Withhold 1b.15 To elect W. Thomas Stephens as Trustee ○ For ○ Withhold If you have questions regarding the voting process, please call 877-456-7881 © 2012 - Computershare . All Rights Reserved. Home • Contact Us • Security • Privacy Policy • Help
